DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 was filed after the mailing date of the Final Rejection on 05/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 08/19/2021. Claims 1, 9, 11, 19 and 22-29 have been amended. Claims 30-33 have been added. Currently, claims 1-33 are pending.

Response to Arguments
1.	The Applicant’s arguments, see pg. 4-14, filed 08/19/2021, with respect to the rejection(s) of claims 1, 9, 11 and 19 are rejected under 35 U.S.C. § 103 as 

Allowable Subject Matter
The IDS, presented on 09/07/2021, does not affect the allowability of the claims.
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9, 11, the prior art of record fails to disclose or reasonably suggest, a method of luminance lifetime imaging, a method, and a point-of-care device, comprising of applying, based on the arrival times of the incident photons, a voltage to an individually controllable electrode of the integrated photodetector to selectively direct, into at least one a first charge carrier storage region coupled to the individually controllable electrode the charge carriers.
The closest art of record teaches the following;
[0190] [0206] (The reference does not specifically disclose integrated photodetector electrodes, however, [0212] and Fig. 37 discloses transfer gates, a photodetector and a depletion drift region utilized for gating and a voltage across the said drift region can be varied to reduce the electron velocity. Further, the reference teaches that the device utilize and control applied voltage on charge particles within a drift current to control the distance traveled [0208]. One with ordinary skill within the art would recognize the use of electrodes to control such drift current. Electrodes are commonly utilized, along with a photodetector, within the art to control charged particle movement for gating, storage and readout.) to selectively direct, into at least one charge carrier storage region [0213] (Fig. 37; storage cells), based on the start of the charge carrier drift [0207][0212].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/HUGH MAUPIN/Primary Examiner, Art Unit 2884